 



Exhibit 10.1
MAGELLAN PETROLEUM CORPORATION
NONQUALIFIED STOCK OPTION
     THIS AGREEMENT, made as of the grant date indicated in Section 3 below, and
between Magellan Petroleum Corporation, a Delaware corporation (the “Company”),
and the undersigned individual (the “Optionee”), pursuant to the Magellan
Petroleum Corporation 1998 Stock Option Plan (the “Plan”). (Terms not defined
herein shall have the same meaning as in the Plan.)
     WHEREAS, the Optionee is an eligible director of the Company and the
Company through the Compensation Committee of the Board of Directors has
approved the grant of Nonqualified Stock Options (“Options”) under the Plan to
the Optionee.
     NOW, THEREFORE, in consideration of the terms and conditions of this
Agreement and pursuant to the Plan, the parties agree as follows:

1.   Grant of Options. The Company hereby grants to the Optionee the right and
option to purchase from the Company, at the exercise price set forth in
Section 3 below, all or any part of the aggregate number of shares of common
stock, par value $0.01 per share, of the Company, as such common shares are
presently constituted (the “Stock”), set forth in said Section 3.

2.   Terms and Conditions. It is understood and agreed that the Options
evidenced hereby are subject to the provisions of the Plan (which are
incorporated herein by reference) and the following terms and conditions:

  (a)   Expiration Date. The Options evidenced hereby shall expire on the
earlier of (i) the date specified in Section 3 below or (ii) if the Optionee
resigns or retires from the Board of Directors, the first (1st) anniversary of
the date of the Optionee’s retirement or resignation.     (b)   Exercise of
Option. The Options evidenced hereby shall be exercisable from time to time by
(i) providing written notice of exercise ten (10) days prior to the date of
exercise specifying the number of shares for which the Options are being
exercised, addressed to the Company at its principal place of business, and (ii)
either:

  (A)   Cash Only Exercise – submitting the full cash purchase price of the
exercised Stock; or     (B)   Cashless Exercise – submitting appropriate
authorization for the sale of Stock in an amount sufficient to provide the full
purchase price in accordance with Section 5(d)(ii) of the Plan, or

 



--------------------------------------------------------------------------------



 



  (C)   Combination – tendering a combination of (i) and (ii) above.

  (c)   Withholding Taxes. Without regard to the method of exercise and payment,
the Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to such exercise, which payment may be
made with shares of Stock which would otherwise be issued pursuant to the
Options.     (d)   Vesting. The Options shall become immediately in full
exercisable with respect to the entire amount of the Stock subject to the
Options.     (e)   Compliance with Laws and Regulations. The Options evidenced
hereby are subject to restrictions imposed at any time on the exercise or
delivery of shares in violation of the By-Laws of the Company or of any law or
governmental regulation that the Company may find to be valid and applicable.  
  (f)   Interpretation. Optionee hereby acknowledges that this Agreement is
governed by the Plan, a copy of which Optionee hereby acknowledges having
received, and by such administrative rules and regulations relative to the Plan
and not inconsistent therewith as may be adopted and amended from time by the
Committee (the “Rules”). Optionee agrees to be bound by the terms and provisions
of the Plan and the Rules.

3.   Option Data.

             
 
  Optionee’s Name:     ____________________  
 
           
 
  Number of shares of Stock
Subject to this Option:     100,000  
 
           
 
  Grant Date:     November 28, 2005
 
           
 
  Exercise Price Per Share:     $1.60  
 
           
 
  Expiration Date:     November 28, 2015

4.   Miscellaneous. This Agreement and the Plan (a) contains the entire
Agreement of the parties relating to the subject matter of this Agreement and
supersedes any prior agreements or understandings with respect thereto; and
(b) shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Optionee, his heirs, devisees and legal
representatives. In the event of the Optionee’s death or a judicial
determination of his incompetence, reference in this Agreement to the Optionee
shall be deemed to refer to his legal representative, heirs or devisees, as the
case may be.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its authorized officer, as of the Grant Date identified in Section 3.

     
Agreed to:
  MAGELLAN PETROLEUM CORPORATION
 
   
____________________
  By: ____________________
 
   
Optionee: __________
  Name: Daniel J. Samela
Title: President and CEO

Date: November 28, 2005

 